Title: Abigail Adams to Cotton Tufts, 8 April 1786
From: Adams, Abigail
To: Tufts, Cotton


     
      Dear sir
      April 8th 1786 London
     
     Captain Lyde talks of leaving London tomorrow. I just write a line by him to inform you that we are all well. Mr Adams and mr Jefferson are gone a little, journey into the Country, and it is the only excursion mr Adams has ever made since he first came to Europe without having publick buisness to transact.
     I have nothing particular to communicate, but what I have mentiond in a letter to uncle Smith which he will shew you.
     The Last letters from Congress inform us, that not more than seven states were, or had been for some time represented; concequently no buisness of any great importance could be transacted; thus every wheel in the machine, is retarded both at Home and abroad.
     Mrs Quincy will pay you Eight pounds, two shillings sterling on my account. This you will be so good as to add to the Sum I Sent by my son, and dispose of it in the same way. Regards to all Friends from your affectionate Neice
     
      A Adams
     
    